

115 S1940 IS: Keep America's Refuges Operational Act
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1940IN THE SENATE OF THE UNITED STATESOctober 5, 2017Mr. Carper (for himself and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Fish and Wildlife Act of 1956 to reauthorize the volunteer services, community
			 partnership, and refuge education programs of the National Wildlife Refuge
			 System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Keep America's Refuges Operational Act. 2.Reauthorization of National Wildlife Refuge System volunteer services, community partnership, and refuge education programsSection 7 of the Fish and Wildlife Act of 1956 (16 U.S.C. 742f) is amended—
 (1)in subsection (d)(2)(C)(ii), by striking and may not be used for operation or administration of any non-Federal entity; and (2)in subsection (g), by striking 2011 through 2014 and inserting 2018 through 2022.